Citation Nr: 0024776	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-02 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
from appeals of  rating decisions by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veteran Affairs 
(VA), in which the RO declined to increase the disability 
rating for service connected PTSD above 50 percent and denied 
service connection for hepatitis C.  The Board also notes 
that the RO issued a January 2000 statement of the case on 
the issue of service connection for typical tinea versicolor 
(claimed as skin condition, secondary to exposure to Agent 
Orange).  At the time of his January 2000 Video Conference 
hearing before the Board, the veteran was informed that he 
still had time to submit a substantive appeal on this issue.  
The record before the Board does not show that a substantive 
appeal concerning this issue has been received by the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
complaints of insomnia, nightmares, depression, not wanting 
to be with other people, fear of crowds and memory problems, 
as well as objective evidence of poor concentration and 
depressed mood.

3.  The veteran's service connected PTSD is productive of 
occupational and social impairment with occasional decrease 
in work efficiency; it is not productive of more than 
definite social or industrial impairment.  

4.  By a rating decision in February 1998, of which the 
veteran was informed by letter dated February 12, 1997, the 
RO denied entitlement to service connection for hepatitis C.  

5.  The veteran filed a notice of disagreement with the 
February 1998 rating decision in March 1998.

6.  The RO issued a statement of the case on the issue of 
entitlement to service connection for hepatitis C on May 14, 
1998.

7.  The record contains no documents filed within 60 days 
after the issuance of the statement of the case or within the 
remaining one-year period following notification of the 
rating decision, in which the veteran or his representative 
alleged specific error of law or fact concerning the denial 
of service connection for hepatitis C.  


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an increased rating 
greater than 50 percent for PTSD have not been satisfied.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 
(1999).

2.  The veteran has not met the requirements to perfect an 
appeal of the denial of  service connection for hepatitis C.  
38 U.S.C.A. § 7105(d) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.202 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  PTSD claim

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In a July 1984 rating decision, the RO 
granted service connection for PTSD, and evaluated the 
condition as 10 percent disabling effective April 9, 1984, 
the date that VA received the veteran's claim.  The evidence 
shows that the veteran served in Vietnam with the U.S. Army.  
He received the Vietnam Campaign and Service medals, and the 
Combat Infantryman's Badge.  He was also awarded the Purple 
Heart Medal.  A June 1984 VA psychiatric examination revealed 
that the veteran had recurrent dreams of combat in Vietnam, 
and resulted in a diagnosis of PTSD.  A July 1988 rating 
decision granted an increased rating to 30 percent effective 
March 29, 1988, based on a May 1988 VA psychiatric 
examination that showed the veteran was anxious, withdrawn, 
increasingly isolated, with continued flashbacks and 
nightmares of Vietnam.  

In an October 1988 rating decision, the RO granted a 
temporary 100 percent rating, from May 1988 to August 31, 
1988, for VA psychiatric hospitalization and treatment for 
schizophrenia and PTSD.  The rating was then returned to 30 
percent effective September 1, 1988.  The veteran was again 
admitted for VA inpatient treatment for PTSD from January 
1989 to March 1989.  In an April 1989 rating decision, the RO 
granted a temporary 100 percent rating from September 27, 
1988 to March 31, 1989, with a 30 percent rating effective 
April 1, 1989.  The veteran again received VA inpatient 
treatment for his PTSD, as well as for bipolar disorder, from 
April 1996 to May 1996.  In a July 1996 rating decision, the 
RO granted a temporary 100 percent rating for the period of 
April 29, 1996 to May 31, 1996.  In this same decision, the 
RO also granted an increased PTSD rating to 50 percent, 
effective June 1, 1996.  This 50 percent rating has been 
continued in subsequent rating decisions, except for a 
temporary 100 percent rating, effective from March 11, 1998 
to May 1, 1998.  This temporary rating was granted for VA 
inpatient treatment for PTSD and bipolar disorder from March 
to April of 1998.  The 50 percent rating has continued to the 
present.                 

As indicated above, the veteran has appealed the assignment 
of a 50 percent rating for his service connected PTSD, and 
contends that a higher rating is warranted.   After a review 
of the records, the Board finds that the evidence is against 
his claim for an increased evaluation.  See 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1999).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in the statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

Under the former rating criteria, a 100 percent rating is 
assigned for PTSD when, by reason of psychoneurotic symptoms, 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra.  Since the 
veteran's PTSD is presently rated as 50 percent disabling, 
the Board will first look to the previous and present 
criteria for the next higher rating, 70 percent.  Under the 
old regulations, the evidence would have to show that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
that his psychoneurotic symptoms are so reduced as to result 
in severe industrial impairment.  On the other hand, the new 
criteria for 70 percent disability detail more specific 
symptoms of occupational and social impairment such as 
suicidal ideation, obsessional rituals, speech problems, 
near-continuous panic or depression, and impaired impulse 
control.   

The Board finds that neither set of rating criteria is 
clearly more favorable to the veteran than the other 
criteria.  The new criteria for 70 percent disability contain 
many specific symptoms of mental disorder, as described 
above, that need to be evidenced in order to reach this 
disability level.  On the other hand, the previous criteria 
for 70 percent disability provide a more qualitative criteria 
framework for the veteran to show that he is severely 
impaired in his ability to establish and maintain 
relationships and employment.  As the Board does not find 
that either criteria is clearly more favorable, both criteria 
will be assessed to evaluate the extent of the veteran's 
disability.

The old rating requires severe impairment of social and 
occupational functioning.  The record does not show that the 
medical description of the veteran's PTSD has been considered 
as being severe.  Under the new 70 percent criteria for 
mental disorders, the veteran would have to show such 
symptoms as suicidal ideations, obsessional rituals, 
illogical or obscure speech, near continuous panic 
depression, spatial disorientation, and neglect of personal 
hygiene and appearance.

The most recent VA examination report of record, from October 
1998, describes the veteran's current complaints of insomnia, 
nightmares, depression, not wanting to be with other people, 
fear of crowds and memory problems.  Upon examination, he 
displayed good hygiene, with poor concentration and depressed 
mood, but appropriate affect.  The examiner found no evidence 
of psychosis, hallucinations or delusions, pressured speech, 
flight of ideas or thought blocking.  The examiner  noted 
that his cognition was intact and that he was not suicidal or 
homicidal.  He also noted that the veteran has a history of 
bipolar affective disorder, and has manifested symptoms such 
as hallucinations and mood swings in the past.  He stated 
that the veteran does not exhibit these symptoms presently 
and his psychosis is "under fairly good control".      

During his January 2000 Board Video Conference hearing, the 
veteran stated that he works repairing wooden pallets "when 
he feels like it", and has recently worked in a hospital 
security job.  He also stated that he has been married for 
two years, after living with this woman since 1989, and is 
friendly with one of his neighbors.  This is the veteran's 
second marriage.  He also stated that he does experience 
suicidal and homicidal ideations, but has no intent to act on 
these thoughts.    

In analyzing the veteran's current level of disability using 
the old rating criteria, the Board finds that the 50 percent 
criteria most aptly describes the veteran's condition.  He 
has shown that he has considerable social and occupational 
impairment due to PTSD.  Certainly, the veteran's PTSD has 
impacted his ability to function in a social environment, but 
the Board finds no evidence that suggests that his condition 
has had a severe impact on his social functioning, 
considering that he is married and has been with the same 
woman for over 10 years without evidence of significant 
relationship problems.  The Board also notes that the veteran 
testified that he is on friendly terms with one of his 
neighbors.  Furthermore, the fact that the veteran is 
currently working is evidence that, although his occupational 
functioning is not what is was when he was a postal carrier, 
he still has some level of occupational functioning.  The 
Board does not find that the veteran's condition has risen to 
the level of "severe" impairment of social and occupational 
functioning, as is required for a 70 percent rating.  While 
his PTSD symptomatology shows impairment in his ability to 
form and keep relationships, the Board finds that his PTSD is 
not so severe as to amount to a severe impairment.  This 
evidence shows both negative and positive indicators 
regarding the extent of his disability.  In the Board's 
opinion, the evidence is more appropriately described as 
"considerable", under the 50 percent criteria, than 
"severe", under the 70 percent criteria.

Under the new rating criteria, the Board looks for evidence 
of specific symptoms to determine the level of disability for 
PTSD.  The Board does not find that the 70 percent criteria 
have been satisfied.  The evidence does not show that the 
veteran has obsessional rituals, illogical or irrelevant 
speech, near-continuous panic or depression, impaired impulse 
control, spatial disorientation or neglect of personal 
appearance or hygiene.  Although he does show signs of 
suicide ideation, and difficulty in adapting to stressful 
circumstances in a work setting, as evidence by his account 
during his Board hearing of having five jobs since 1988, the 
evidence does not show a complete inability to establish and 
maintain effective relationships.  Thus, the majority of the 
criteria for a 70 percent evaluation have not been satisfied.  
The 50 percent criteria have been previously set forth.  The 
veteran shows satisfactory speech and thought processes, and 
shows no signs of inability to understand complex commands.  
However, he does display a depressed mood, impaired memory, 
anxiety, fear of crowds and being with other people, and some 
degree of sleep impairment.  Overall, this 50 percent rating 
under the new criteria is also the most appropriate 
description of the extent of the veteran's disability.

The veteran also does not meet the criteria for the 100 
percent rating under the old or new criteria.  The evidence 
shows that the veteran has not displayed these symptoms.  
There are no signs of totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, nor 
evidence of virtual isolation in the community, as under the 
old criteria.  The veteran is employed, albeit not at a job 
consistent with his past level of occupational functioning -- 
the veteran testified at his Board hearing that he is a 
retired mail carrier, but now repairs wooden pallets.   Thus, 
his PTSD is not shown to result in demonstrable inability to 
obtain or retain employment.  Similarly, the record does not 
show evidence of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain minimum 
hygiene, or disorientation or memory loss.  After thorough 
review of the record, the Board finds that the 50 percent 
disability rating most nearly fits the veteran's 
symptomatology for PTSD.

While all of this evidence confirms that the veteran has a 
significant PTSD condition, the criteria needed to support an 
increased rating to 70 percent are not present.  The majority 
of the 70 percent rating criteria for mental disorders are 
not found in the evidence of the veteran's current PTSD 
disability.  Rather, the Board finds that the veteran's PTSD 
condition more nearly approximates the criteria for a 50 
percent rating.  

This 50 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of increased rating for PTSD warrants the 
assignment of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The Board acknowledges that 
the veteran has received several periods of VA inpatient 
treatment for his PTSD, the last one being a three-week 
period in March-April 1998.  However, in light of his current 
level of assessed PTSD disability, from the October 1998 VA 
examination report, the evidence does not show that his 
periods of hospitalizations have affected his social and 
occupational functioning to the point of requiring an 
extraschedular rating.  Additionally, his PTSD has not had 
such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
The record from the October 1998 VA examination shows that 
the veteran attributes his current occupational functioning 
difficulties to a number of reasons, such as feeling tired 
due to hepatitis C and the medicine that he takes for PTSD, 
and a bad back.  Furthermore, during his January 2000 Board 
hearing, the veteran stated that he currently works repairing 
wooden pallets and worked in 1999 at a hospital security job.  
There is no evidence that the impairment resulting from PTSD 
alone warrants extraschedular consideration.  Therefore, 
consideration under 38 C.F.R. § 3.321(b) is not warranted.  

	II.  Hepatitis C claim

An appeal to the Board consists of a timely notice of 
disagreement (NOD), and a timely filed substantive appeal in 
response to the statement of the case (SOC).  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1999).  The claimant 
has one year from the date of notification of a rating 
decision to file a notice of disagreement to initiate the 
appeal process.  38 U.S.C.A. § 7105(b)(1).  In order to 
complete the appeal, a claimant must file a substantive 
appeal within 60 days of the mailing date of the SOC, or 
within the remaining time, if any, of the one-year period 
beginning on the date of notification of the rating decision.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.302(b) (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental statement of the case (SSOC).  The 
Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a SOC or SSOC that is not specifically contested.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1999).  A decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and his 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on the question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  38 C.F.R. § 20.203 
(1999).

The record contains a report of contact, dated February 17, 
1998, that indicates that the veteran telephoned a VA 
outpatient clinic and indicated his disagreement with the 
three issues - including the denial of service connection for 
hepatitis C - in the February 1998 rating decision.  It also 
contains a statement in support of claim of the same date, 
signed by the veteran, that reiterates the information in the 
report of contact.  These two documents are date-stamped as 
received by the RO on March 3, 1998.  They apparently were 
associated with the veteran's claims folder much later.  The 
record also contains a VA Form 9, Appeal to the Board of 
Veterans' Appeals, received by the RO on March 4, 1998, in 
which the veteran, in part, again disagrees with the denial 
of service connection for hepatitis C.  The SOC, dated May 
14, 1998, indicates that it is this document that was 
accepted as a NOD by the RO, which was apparently unaware of 
the receipt of the two documents submitted to and by the 
outpatient clinic.  The record does not contain any evidence 
of the veteran submitting a substantive appeal on this 
service connection issue after the issuance of the May 1998 
SOC.  

The Board finds that the March 1998 VA Form 9 does not 
qualify as a timely substantive appeal.  A SOC must first be 
furnished to the veteran before he can file a timely 
substantive appeal.  See 38 C.F.R. § 20.200 (1999).  The 
veteran must then set out in his substantive appeal the 
specific errors of fact or law made by the RO in the SOC.  
See 38 C.F.R. § 20.202 (1999).  In this case, the RO had not 
yet issued the SOC on the hepatitis C claim when the veteran 
submitted this VA Form 9.  The RO did not issue the SOC for 
this claim until May 1998 and, as discussed, it then 
indicated that this form had been accepted as a NOD.  The 
veteran did not submit a substantive appeal following receipt 
of the SOC.  Therefore, even though the March 1998 VA Form 9 
is entitled, "Appeal to Board of Veterans' Appeals", this 
document does not qualify as a timely substantive appeal.        

The RO certified the veteran's appeal and sent the claims 
folder to the Board in November 1999.  The record before the 
Board does not contain any document, filed within 60 days 
after the issuance of the SOC, or within the remainder of the 
one-year period beginning on the date of notification of the 
rating decision, which alleges any errors of fact or law in 
the denial of service connection for hepatitis C.

In a letter dated March 30, 2000, the Board informed the 
veteran that, pursuant to 38 C.F.R. § 20.302(b), he had not 
submitted a timely substantive appeal on this claim following 
the issuance of the SOC.  The Board also informed the veteran 
that he was being given 60 days from the date of the letter 
to present a written argument or to request a hearing to 
present oral argument on the issue of timeliness of a 
substantive appeal.  To date, the Board has not received a 
response from the veteran on this issue.  Furthermore, the 
Board has no evidence before it to suggest that the veteran's 
mailing address has changed from the address he has used 
since the filing of his claim.  

To summarize, with respect to the issue of entitlement to 
service connection for hepatitis C, the Board finds that no 
adequate substantive appeal has been timely filed.  The 
record before the Board does not contain any document, filed 
within 60 days after the issuance of the SOC, which alleges 
any errors of fact or law in the denial of service connection 
for hepatitis C.  Accordingly, the Board lacks jurisdiction 
over this issue.  


ORDER

Entitlement to an increased rating for PTSD is denied.

The claim of entitlement to service connection for hepatitis 
C is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

